               Case 1:19-cv-01507-GSA Document 23 Filed 09/15/20 Page 1 of 2

     Jonathan O. Peña, Esq.
 1 CA Bar ID No.: 278044
 2 Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
 3   Fresno, CA 93721
     Telephone: 559-439-9700
 4   Facsimile: 559-439-9723
     info@jonathanpena.com
 5   Attorney for Plaintiff, Douglas John Betts
 6
 7
                                      UNITED STATES DISTRICT COURT
 8                               FOR THE EASTERN DISTRICT OF CALIFORNIA
                                             FRESNO DIVISION
 9
10 DOUGLAS JOHN BETTS,                                Case No. 1:19-cv-01507=GSA

11                  Plaintiff,                        STIPULATION AND ORDER FOR THE
                                                      AWARD AND PAYMENT OF ATTORNEY
12                          v.                        FEES AND EXPENSES PURSUANT TO THE
                                                      EQUAL ACCESS TO JUSTICE ACT
13 ANDREW SAUL, Commissioner of
14 Social Security,
15                  Defendant.

16           IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,

17 subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the amount
18 of ONE THOUSAND NINE HUNDRED AND TWO DOLLARS AND 28/100, $1,902.28, under the
19 Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for
20 all legal services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
21 accordance with 28 U.S.C. § 2412(d).
22        After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
23 matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
24
     598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
25
     whether the fees are subject to any offset allowed under the United States Department of the
26
     Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
27
     whether they are subject to any offset.
28
              Case 1:19-cv-01507-GSA Document 23 Filed 09/15/20 Page 2 of 2


 1          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that

 2 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 3 and costs to be made directly to Counsel, pursuant to the assignment executed by Plaintiff. Any
 4 payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
 5          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney

 6 fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
 7 otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
 8 and all claims that Plaintiff and/or Counsel including Counsel’s firm may have relating to EAJA
 9 attorney fees in connection with this action.
10          This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek Social

11 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
12 EAJA.
13                                                 Respectfully submitted,
14
15 Dated: September 10, 2020                              /s/ Jonathan O. Peña
                                                   JONATHAN O. PEÑA
16                                                 Attorney for Plaintiff
17
     Dated: September 10, 2020                     McGREGOR W. SCOTT
18                                                 United States Attorney
19                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
20                                                 Social Security Administration

21                                           By: _*_Lynn Harada
                                                 Lynn Harada
22                                               Special Assistant U.S. Attorney
23                                               Attorneys for Defendant
                                                 (*Permission to use electronic signature
24                                               obtained via email on September 10, 2020).

25 IT IS SO ORDERED.
26
         Dated:    September 15, 2020                              /s/ Gary S. Austin
27                                                    UNITED STATES MAGISTRATE JUDGE

28
                                                       -2-
